Title: III. Sample Encipherment: "To the People of Great-Britain" [after 25 December 1801]
From: Jefferson, Thomas
To: 


              
                
                
                  152879634	
                  836147259	
                  735841926	
                  312694758 
                  key of lines
                
                
                  831694725	
                  291846375	
                  369285741	
                  825163974. 
                  key of letters
                
              
                first operation.
                
                  
                  
                    1 2 3 4 5 6 7 8 9
                    1 2 3 4 5 6 7 8 9
                    1 2 3 4 5 6 7 8 9
                    1 2 3
                  
                  
                    w h e n a n a t i
                    o n l e d t o g r
                    e a t n e s s b y	
                    t h e
                  
                  
                    h a n d o f l i b
                    e r t y a n d p o	
                    s s e s s e d o f	
                    a l l
                  
                  
                    t h e g l o r y t
                    h a t h e r o i s	
                    m m u n i f i c e	
                    n s e
                  
                  
                    a n d h u m a n i
                    t y c a n b e s t	
                    o w d e s c e n d	
                    s t o
                  
                  
                    t h e u n g r a t
                    e f u l t a s k o	
                    f f o r g i n g c	
                    h a i
                  
                  
                    n s f o r h e r f
                    r i e n d s a n d	
                    c h i l d r e n a	
                    n d i
                  
                  
                    n s t e a d o f g
                    i v i n g s u p p
                    o r t t o f r e e	
                    d o m
                  
                  
                    t u r n s a d v o
                    c a t e f o r s l	
                    a v e r y a n d o	
                    p p r
                  
                  
                    e s s i o n t h e
                    r e i s r e a s o
                    n t o s u s p e c	
                    t s h
                  
                  
                    e h a s e i t h e
                    r c e a s e d t o	
                    b e v i r t u o u	
                    s o r
                  
                  
                    b e e n e x t r e
                    m e l y n e g l i	
                    g e n t i n t h e	
                    a p p
                  
                  
                    o i n t m e n t o
                    f h e r r u l e r	
                    s i n a l m o s t	
                    e v e
                  
                  
                    r y a g e i n r e
                    p e a t e d c o n	
                    f l i c t s i n l 
                    o n g
                  
                  
                    a n d b l o o d y
                    w a r s a s w e l	
                    l c i v i l a s f	
                    o r e
                  
                  
                    i g n a g a i n s
                    t m a n y a n d p
                    o w e r f u l n a
                    t i o
                  
                  
                    n s a g a i n s t	
                    t h e o p e n a s	
                    s a u l t s o f e	
                    n e m
                  
                  
                    i e s a n d t h e
                    m o r e d a n g e	
                    r o u s t r e a c	
                    h e r
                  
                  
                    y o f f r i e n d
                    s h a v e t h e i	
                    n h a b i t a n t	
                    s o f
                  
                  
                    y o u r i s l a n
                    d y o u r g r e a	
                    t a n d g l o r i	
                    o u s
                  
                  
                    a n c e s t o r s
                    m a i n t a i n e	
                    d t h e i r i n d	
                    e p e
                  
                  
                    n d a n c e a n d
                    t r a n s m i t t	
                    e d t h e r i g h	
                    t s o
                  
                  
                    f m e n a n d t h
                    e b l e s s i n g	
                    s o f l i b e r t	
                    y t o
                  
                  
                    y o u t h e i r p
                    o s t e r i t y b	
                    e n o t s u r p r	
                    i z e
                  
                  
                    d t h e r e f o r
                    e t h a t w e w h	
                    o a r e d e s c e	
                    n d e
                  
                  
                    d f r o m t h e s
                    a m e c o m m o n	
                    a n c e s t o r s	
                    t h a
                  
                  
                    t w e w h o s e f
                    o r e f a t h e r	
                    s p a r t i c i p	
                    a t e
                  
                  
                    d i n a l l t h e
                    r i g h t s t h e	
                    l i b e r t i e s	
                    a n d
                  
                  
                    t h e c o n s t i
                    t u t i o n y o u	
                    s o j u s t l y b	
                    o a s
                  
                  
                    t o f a n d w h o
                    h a v e c a r e f	
                    u l l y c o n v e	
                    y e d
                  
                  
                    t h e s a m e f a
                    i r i n h e r i t	
                    a n c e t o u s g	
                    u a r
                  
                  
                    a n t i e d b y t
                    h e p l i g h t e	
                    d f a i t h o f g	
                    o v e
                  
                  
                    r n m e n t a n d
                    t h e m o s t s o	
                    l e m n c o m p a	
                    c t s
                  
                  
                    w i t h b r i t i
                    s h s o v e r e i	
                    g n s s h o u l d	
                    r e f
                  
                  
                    u s e t o s u r r
                    e n d e r t h e m	
                    t o m e n w h o f	
                    o u n
                  
                  
                    d t h e i r c l a	
                    i m s o n n o p r
                    i n c i p l e s o	
                    f r e
                  
                  
                    a s o n a n d w h
                    o p r o s e c u t	
                    e t h e m w i t h	
                    a d e
                  
                  
                    s i g n t h a t b	
                    y h a v i n g o u	
                    r l i v e s a n d	
                    p r o
                  
                  
                    p e r t y i n t h	
                    e i r p o w e r
                    
                    
                  
                
              
              
                2d. operation, or cyphering.
                
                1. itatsbar | whtatnnteeborainiyyanfyddtdtttarwudasp
                5. ail | aolunrasoeemelganriscahrmhlonaenboiaty | ewrho
                2. s | hahnhssusheiyngseoondmotfwihohnnistsie | nbeclp
                8. ontwrt | tiynarfvhhrtrdnshnarntroeehthfyntrlwtt | m
                7 jmieriynp | alrareodtttnnoipteloadifhstswebaiucdan
                9 vhro | ibtitfgoeeeoeystednsdhprsfeioatdirahbh | yrhegno
                6 wrsterl | nfomghdanixeioaidisteneetolndmdtrsrnhi | cp
                3 oz | enedeftrsaenadnasfucaeuhrenefetmtehogr | swnhe
                4 uawim | ndghuoenisntgbagafrennteowacasiehtennt | c
                ────────
                8 am | gpisknpsstleoedageentnywoehoeitseepuor | mursodwerhbto
                3 qvenaprue | lttcueitielearaeraoialtheegtvipesdsrar | ystne
                6 m | tnrbassoeeeudsaeatgamsiwmtsnaegsetnenw | qram
                1 nahpymwe | oehtericrrmfpwttmsdmteoeaorthihtseioyeu | x
                4 tlnr | eyhalnnesayrtsnoevunneeacfhienlmoeoovp | nople
                7. acsset | odoesauradglcwnnnhriiitemhtyrrhtrhocge | brrh
                2. axh | nrayfivaeceheamhohyarbstmriuarehhnmphi | f
                5. dhyawle | daentdgfrsnreaypdertssrtoatochiovrnsio | stjeam
                9 seylu | rostodplooirnlpseiaetgbhnreufteoimrtu | ntrdweet
                ────────
                7 xem | sdienernputoialoeaoiiersocilnuomuheia | pumtaong
                3 osteno | teudoiteovnniieuuanhtforcabjlcamsmchi | yrh
                5 woahyalen | esisgdoyuriltifttigieisdstrscttchnpme | nas
                8 sa | bocngnedeohsnsnfanrngrpcrieyvsfplostn | prewr
                4 giastrdl | nsnerltrsitacvrlsbdehlteereuyeinseiev | tchl
                1 tpaoi | esmofcoanbgsfiosrntdeseoaslsuadlgtier | enotp
                9 mfirtni | yfedcaeocuetlfaectidhtrespsbeggadfohd | erv
                2 ibop | asmwfhrvteeilcwaohatdonappiolnfenontl | omx
                6 s | sefcirfastnmslusrtlrrbuetittoohoowlws | buebivtlals
                ────────
                3 dstocewr | eleoiimrhrpegeomrfseooeeaedsdresfneeo | dog
                1 nb | tanshndptsaeootnhsoetyintaaoyuocrofap | undbont
                2 fdtam | hlstadopsopvnrieeoupstzdhtnaeavteurdr | erbg
                
                
              
              
              3d. operation, or decyphering.
                Whenanationledtogreatnessbythehandofiibertyandpossessedofalltheglorythatheroismmunificenseandhumanitycanbestowdescendstotheungratefultaskofforgingchainsforherfriendsandchildrenandinsteadofgivingsupporttofreedomturnsadvocateforslaveryandoppressionthereisreasontosuspectshehaseitherceasedtobevirtuousorbeenextremelynegligentintheappointmentofherrulersinalmosteveryageinrepeatedconfiictsinlongandbloodywarsaswellcivilasforeignagainstmanyandpowerfulnationsagaipsttheopenassaultsofenemiesandthemoredangeroustreacheryoffriendshavetheinhabitantsofyourislandyourgreatandgloriousancestorsmaintainedtheirindependanceandtransmittedtherightsofmenandtheblessingsofiibertytoyoutheirposteritybenotsurprizedthereforethatwewhoaredescendedfromthesamecommonapcestorsthatwewhoseforefathersparticipatedinalltherightsthelibertiesandtheconstitutionyousojustlyboastofandwhohavecarefullyconveyedthesamefairinheritancetousguarantiedbytheplightedfaithofgovernmentandthemostsolemncompactswithbritishsovereignsshouldrefusetosurrenderthemtomenwhofoundtheirclaimsonnoprinciplesofreasonandwhoprosecutethemwithadesignthatbyhavingourlivesandpropertyintheirpower:
            